FRANK D. UPCHURCH, Jr., Judge.
Townsley appeals from a judgment and sentence for two counts of aggravated assault with a deadly weapon and one count of burglary of a structure. All of the charges arose from the same criminal episode. Townsley was sentenced to serve two consecutive three-year mandatory minimum terms on the aggravated assault charges and a five-year sentence for the burglary charge to run concurrently with the other sentences.
We find no merit in Townsley’s contention regarding an alleged violation of his right to speedy trial and accordingly affirm the judgment. However, we agree with Townsley’s contention that the imposition of cumulative mandatory minimum sentences was improper. While this appeal was pending, the Florida Supreme Court rendered its decision in Palmer v. State, 438 So.2d 1 (Fla.1983), prohibiting the imposition of cumulative mandatory minimum sentences for multiple offenses arising out of the same criminal episode. We there*303fore remand the cause to the trial court to correct the sentences in accordance with the principles enunciated in Palmer.
Affirmed in part and remanded to the trial court for correction of the sentences.
SHARP and COWART, JJ., concur.